IN THE
                           TENTH COURT OF APPEALS



                                  No. 10-10-00364-CV

                       IN RE CHARLES E. HUTCHINSON


                                  Original Proceeding


                           MEMORANDUM OPINION

       Charles E. Hutchinson, an inmate, asks this Court by mandamus to declare the

trial court’s order for cost pursuant to Section 14.006 of the Texas Civil Practice and

Remedies Code void and to order that any funds withdrawn from his inmate account

be returned. There are numerous procedural problems with Hutchinson’s petition.

Hutchinson did not certify that he reviewed the petition and concluded that every

factual statement in the petition is supported by competent evidence included in the

appendix or record. TEX. R. APP. P. 52.3(j). He also failed to include an appendix or

record of the documents upon which he asserts he is entitled to relief. Id. at (k); 52.7.

This list of deficiencies is not exclusive. However, we use Rule 2 to look past these and

the other deficiencies. TEX. R. APP. P. 2.
       It appears from Hutchinson’s petition that his underlying civil case is still

pending in the trial court. We may not review this interlocutory order by mandamus.

See In re Hearn, 137 S.W.3d 681, 684 (Tex. App.—San Antonio 2004, orig. proceeding).

The appropriate time and manner to review the trial court’s order is on appeal after the

underlying civil case has been disposed. See Jon v. Gaston, No. 10-09-00357-CV, 2010

Tex. App. LEXIS 7609 (Tex. App.—Waco Sept. 15, 2010, no pet. h.) (mem. op.); In re

Hearn, 137 S.W.3d 681, 684 (Tex. App.—San Antonio 2004, orig. proceeding).

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (Vernon 2005); and § 51.208 (Vernon Supp. 2009). Under the circumstances of

this case, we suspend the rule and order the Clerk to write off all unpaid filing fees in

this case. TEX. R. APP. P. 2. The write-off of the fees from the accounts receivable of the

Court in no way eliminates or reduces the fees owed by Hutchinson.

       Hutchinson’s petition for writ of mandamus is denied. His motion for leave to

file the mandamus is dismissed as moot.



                                          TOM GRAY
                                          Chief Justice




In re Hutchinson                                                                     Page 2
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Motion dismissed
Opinion delivered and filed October 20, 2010
[OT06]




In re Hutchinson                               Page 3